Name: Commission Regulation (EC) No 1555/2001 of 30 July 2001 amending Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings
 Type: Regulation
 Subject Matter: farming systems;  national accounts
 Date Published: nan

 Avis juridique important|32001R1555Commission Regulation (EC) No 1555/2001 of 30 July 2001 amending Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings Official Journal L 205 , 31/07/2001 P. 0021 - 0022Commission Regulation (EC) No 1555/2001of 30 July 2001amending Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdingsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community(1), as last amended by Regulation (EC) No 1256/97(2), and in particular Articles 4(4) and 6(2) thereof,Whereas:(1) Article 4 of Regulation No 79/65/EEC defines that the field of survey shall cover the agricultural holdings having an economic size equal to, or greater than, a threshold expressed in European size units (ESU) within the meaning of Annex III to Commission Decision 85/377/EEC of 7 June 1985 establishing a Community typology for agricultural holdings(3), as last amended by Decision 1999/725/EC(4).(2) Article 2 of Commission Regulation (EEC) No 1859/82 of 12 July 1982 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings(5), as last amended by Regulation (EC) No 285/2000(6), sets the thresholds for 1995 and subsequent accounting years.(3) The structural change has lead to a decrease in the number of the smallest holdings and in their contribution to the total output of agriculture, thereby making their use unnecessary in order for the field of survey to cover the most relevant part of the agricultural activity (at least 90 % of total standard gross margin).(4) In the case of Italy it is advisable to raise the threshold from 2 ESU to 4 ESU but for practical reasons this modification cannot be implemented until the accounting year 2002.(5) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee on the Farm Accountancy Data Network,HAS ADOPTED THIS REGULATION:Article 1Article 2 of Regulation (EEC) No 1859/82 is replaced by the following text: "Article 2For the 2001 accounting year (a period of 12 consecutive months beginning between 1 January and 1 July in 2001) and for subsequent accounting years, the threshold as referred to in Article 4 of Regulation No 79/65/EEC in ESU shall be as follows:>TABLE>For Italy the threshold as defined in the first subparagraph will be 4 ESU for the 2002 accounting year (a period of 12 consecutive months beginning between 1 January and 1 July 2002) and for subsequent accounting years."Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from the 2001 accounting year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 July 2001.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ 109, 23.6.1965, p. 1859/65(2) OJ L 174, 2.7.1997, p. 7.(3) OJ L 220, 17.8.1985, p. 1.(4) OJ L 291, 13.11.1999, p. 28.(5) OJ L 205, 13.7.1982, p. 5.(6) OJ L 31, 5.2.2000, p. 79.